DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities (for convenience, paragraph references reflect the PG Pub version of the specification – US Pub 20210186505). Appropriate correction is required:
Para 0730: the following phrase is unclear, as it appears to indicate a different geometric relationship than depicted in the drawings: “first projection 19400a surrounding a first end 19102 of a staple cavity 19100 extends from the deck surface 19010 to a first height h.sub.1. A second projection 19400a surrounding a second end 19104 of the same staple cavity 19100 extends from the deck surface 19010 to a second height h.sub.2.”
Para 0742: the following phrase appears to include two mutually contradicting statements with respect to the first angel a1: “the first angle a.sub.1 is perpendicular to the deck surface 18010, and the first angle a.sub.1 is not perpendicular to the deck surface 18010”
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because (for convenience, paragraph references reflect the PG Pub version of the specification – US Pub 20210186505). :
The drawings fail to show the following features described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d):
Figs. 42-43 – a “dashed line [which] extends laterally” is not shown (Para 0711, 0712).
Figs. 45-46 – a “first projection 19400a” is not shown (Para 0717).
Fig. 53 – “an elongate slot 18006 extending from a proximal end 18002” (Para 0737) 
Fig. 53 – “all of the projections 18400” (Para 0740).
Figs. 51-56: a relationship between angles alpha_1, alpha_2, alpha_3 as stated in Para 0742: “an angle a.sub.3, which is smaller than either angle a.sub.1, a.sub.2”. For example, angle alpha3 in Fig. 56 appears larger than angle alpha2 in Fig. 55. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 

Claim Objections and Interpretations
Regarding Claims 10 and 14, the phrase “the same” is understood as “equal” or “identical”.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter, which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding Claim 16, the specification (including drawings) does not disclose the combination of features (particularly a third staple cavity dimensioned and located relatively to the first staple cavity, i.e. located distally from the first staple cavity, spaced by the same lateral distance as the first staple cavity, and surrounded by a third projection a third portion of a greater length than a corresponding first portion of a first projection, while also meeting all limitations of the parent claims 10-12, 14-15) in such a way to enable a person of ordinary skill in the art to make or use the invention. In contrast, figures of the specification disclose 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.

Claims 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 14, there is insufficient antecedent basis for “said third perimeter”.
Regarding Claim 16, the scope of the claim is unclear, as it is ambiguous how the mutual relationship between geometric entities such as “third portion” (and related length) and “first portion” (and related length) is to be interpreted. Particularly because the specification does not appear to offer guidance (see 35 USC 112a discussion above), the claim is indefinite.
Furthermore, Claims 15-16 are also rejected as depending from a rejected parent claim (see above).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1—4, 6-15 and 17-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2)  as being anticipated by US Pub 20150297222 by Huitema et al. (“Huitema”) .
Regarding Claim 1, Huitema teaches a surgical end effector (end effector of stapler 10 in Fig. 1, or equivalent embodiments in further figures), comprising: 
an anvil 20; 
a staple cartridge jaw 22 (Fig. 1, Para 0281), wherein at least one of said anvil and said staple cartridge jaw are movable with respect to one another between an open configuration (of Fig. 1) and a closed configuration (of Fig. 2); and 
a staple cartridge (generic 42 in Para 0281, and equivalent embodiments as detailed below – see in particular annotated figures below) configured to be seated in said staple cartridge jaw (Para 0283: “seat the staple cartridge 42 … in the channel 40”), wherein said staple cartridge comprises: 
a proximal end (termination towards the right, as oriented in all figures below); 
a distal end (termination towards the left, as oriented in all figures below); 

an elongate slot (annotated as S, below) extending from said proximal end toward said distal end, wherein said elongate slot defines a longitudinal axis; 
a deck surface (upper, generally horizontal tissue contacting surface in annotated Figs. below) ; 
a first longitudinal row (annotated as RA1, or RB1, or RC1, etc. in all alternative interpretations annotated below) of staple cavities (any of vertically oriented openings in the deck, housing staples, belonging to rows RA1, RB1, RC1, etc. in annotated Figs. below) defined in said cartridge body, wherein said first longitudinal row of staple cavities extends alongside said elongate slot (first row and the slot S are generally parallel and thus extend “alongside”); 
first protrusions (annotated as PA1, or PB1, or PC1, etc. in all alternative interpretations annotated below) extending above said deck surface (said protrusions are raised as seen in the perspective views of all annotated Figs. below), wherein each said first protrusion (PA1, or PB1, or PC1, etc.) extends a first distance (annotated as DA1, or DB1, or DC1, etc. in all alternative interpretations annotated below) around one said staple cavity from said first longitudinal row; 
a second longitudinal row (annotated as RA2, or RB2, or RC2, etc. in all alternative interpretations annotated below) of staple cavities (any of vertically oriented openings in the deck, housing staples, belonging to rows RA2, RB2, RC2, etc. in annotated Figs. below) defined in said cartridge body, wherein said second longitudinal row of staple cavities extends alongside said first longitudinal row of staple cavities (first row, second row, and the slot S are generally parallel and thus extend “alongside”); and 
second protrusions (PA2, or PB2, or PC2, etc.) extending above (similar to first protrusions, see annotated Figs. below)said deck surface, wherein each said second 
Please note below multiple alternative interpretations under which Huitema anticipates the claimed limitations, including multiple ways of analyzing a same embodiment (e.g. Fig. 10 for interpretations B-C and Fig. 11 for interpretations D-E). Additional interpretations are possible, primarily because of the broadness of terms such as: ”extends alongside” (i.e. without defining relative positions or orientations of the rows and slot in more precise terms), “extends a first/second distance around … cavity” (see interpretation G). 
For brevity, for any of the annotations discussed, a wildcard “*” may be used in notations below, to designate any of alternatively identified elements (for example, like D*1 may be used to designate any of distances/lengths DA1, DB1, etc.).

    PNG
    media_image1.png
    641
    646
    media_image1.png
    Greyscale

Examiner-Annotated Fig. 8 of Huitema (interpretation A)


    PNG
    media_image2.png
    709
    664
    media_image2.png
    Greyscale

Examiner-Annotated Fig. 10 of Huitema (interpretation B)

    PNG
    media_image3.png
    709
    612
    media_image3.png
    Greyscale

Examiner-Annotated Fig. 10 of Huitema (interpretation C)


    PNG
    media_image4.png
    706
    712
    media_image4.png
    Greyscale

Examiner-Annotated Fig. 11 of Huitema (interpretation D)


    PNG
    media_image5.png
    721
    614
    media_image5.png
    Greyscale

Examiner-Annotated Fig. 11 of Huitema (interpretation E)


    PNG
    media_image6.png
    718
    726
    media_image6.png
    Greyscale

Examiner-Annotated Fig. 13 of Huitema (interpretation F)


    PNG
    media_image7.png
    617
    793
    media_image7.png
    Greyscale

Examiner-Annotated Fig. 16a of Huitema (interpretation G)


Regarding Claim 10, Huitema teaches a surgical end effector (end effector of stapler 10 in Fig. 1, or equivalent embodiments in further figures), comprising: 
an anvil 20; 
a staple cartridge jaw 22 (Fig. 1, Para 0281), wherein at least one of said anvil and said staple cartridge jaw are movable with respect to one another between an open configuration (of Fig. 1) and a closed configuration (of Fig. 2); and 
a staple cartridge (generic 42 in Para 0281, and equivalent embodiments as detailed below – see in particular annotated figures above) replaceably seated (Para 0283: “seat the 
an elongate slot (annotated as S, see annotated Figs above) extending from a proximal (right, see Figs.) end toward a distal (left, see Figs. ) end;
a cartridge body (“cartridge body 85 of the staple cartridge 42”, Para 0283 – and equivalent embodiments as detailed in the annotated Figs. above);
a cartridge deck (upper, generally horizontal tissue contacting surface in annotated Figs. above); 
staple cavities (any of vertically oriented openings in the deck, housing staples, belonging to rows RA1, RB1, RC1, etc., and/or to rows RA2, RB2, RC2, etc. in annotated Figs. above) defined within said cartridge body, wherein each said staple cavity comprises a perimeter (closed curvilinear outer line defined at the intersection of said cavities with the cartridge deck, see Figs.); and 
projections (projections PA1, PB1, PC1, etc. and/or PA2, PB2, PC2, etc., see annotations in Figs. above) extending above said cartridge deck (said projections are raised as seen in the perspective views of all annotated Figs. above), wherein each said projection extends around a portion of a said perimeter (as defined previously), wherein a length of said portion varies based on a lateral position of said staple cavity with respect to said elongate slot (specifically, see respective lengths annotated as D*1 for a length first projections P*1 belonging to a first row R*1 extend around perimeters of corresponding staple openings in annotated Figs. above, and similarly respective lengths annotated as D*2 for a length second projections P*2 belonging to a second row R*2 extend around perimeters of corresponding staple openings in annotated Figs. above, where lengths D*1 are longer than lengths D*2, therefore representing a variation of said length “based on a lateral position” of the respective staple cavities, as they are located at different distances relatively to the slot “S” – in other words rows R*1 and R*2 

Regarding Claim 19, Huitema teaches a staple cartridge for use with a surgical instrument (generic cartridge 42 of stapler 10 in Fig. 1, Para 0281, and equivalent embodiments as detailed below – see in particular annotated figures above), comprising: 
an elongate slot (annotated as S, see annotated Figs above) extending from a proximal (right, see Figs.) end toward a distal (left, see Figs. ) end, said elongate slot “S” defining a longitudinal axis (parallel to dotted lines defining rows R*1 and R*2 in annotated Figs. above);
a cartridge body (“cartridge body 85 of the staple cartridge 42”, Para 0283 – and equivalent embodiments as detailed in the annotated Figs. above);
a deck surface (upper, generally horizontal tissue contacting surface in annotated Figs. below); 
a longitudinal row of first staple cavities (annotated as RA1, or RB1, or RC1, etc. in all alternative interpretations annotated above, cavities represented by any of vertically oriented openings in the deck, housing staples, belonging to said rows) defined in said cartridge body, wherein said longitudinal row of first staple cavities extends alongside said elongate slot (row R*1 and the slot S are generally parallel and thus extend “alongside”); 
first cavity extenders (projections PA1, PB1, PC1, etc.) extending above said deck surface (said projections are raised as seen in the perspective views of all annotated Figs. above), wherein each said first cavity extender (P*1) surrounds a first perimeter section (closed curvilinear outer line defined at the intersection of said cavities with the cartridge deck, corresponding to lengths D*1, see Figs. above); 

second cavity extenders (projections PA2, PB2, PC2, etc.) extending above said deck surface (said projections are raised as seen in the perspective views of all annotated Figs. above), wherein each said second cavity extender (P*2) surrounds a second perimeter section (closed curvilinear outer line defined at the intersection of said cavities with the cartridge deck, corresponding to lengths D*2, see Figs. above), and wherein a length D*2 of said second perimeter is different than a length of said first perimeter section D*1 (note that in all alternative interpretations above, D*1 <> D*2, in particular D*1>D*2).

Regarding Claim 2, Huitema further teaches that the first distance D*1 is longer than the second distance (see figures above demonstrating D*1>D*2).

Regarding Claim 3, Huitema further teaches that said deck surface varies laterally with respect to said elongate slot (for example the deck surface depicted in Fig. 11 above shows various features V1-V4 representing lateral variations with respect to the slot S (see annotated Fig. 11 above).

Regarding Claim 4, Huitema further teaches that said deck surface is curved (see curved features at V4 and at the distal rounded corners of slot “S”, in annotated Fig. 11 above).

Regarding Claim 6 and 18 (similar limitations, different dependency), Huitema teaches, all limitations of the parent claim (Claim 1 being parent of Claim 6, and Claim 10 parent of Claim 18, see additional alternative interpretation “H” as demonstrated pictorially in annotated Fig. 10 below). Furthermore, Huitema further teaches that said first protrusions (PH1 in Fig. 10 below) extend above said deck surface to a first height (the generally triangular protrusions PH1 only extend vertically up to a smaller height H1 than protrusions PH2 do) , wherein said second protrusions (e.g. PH2 in Fig. 10 below) extend above said deck surface to a second height (generally trapezoidal protrusions PH2 extend vertically up to a higher height H2, i.e. they are more prominent in the vertical direction, than PH1, see Fig. 10 below), wherein said first height is different than said second height (H1 <  H2).

    PNG
    media_image8.png
    673
    708
    media_image8.png
    Greyscale

Examiner-Annotated Fig. 10 of Huitema (interpretation H)

Regarding Claim 7, Huitema further teaches that said first height is shorter than said second height (H1 <  H2, see Fig 10 immediately above).

Regarding Claim 8 and 17 (similar limitations, different dependency) , Huitema further teaches that said first protrusions (PB1 in Fig. 10 annotated above) said first tissue gap being shorter  – thus different – than an equivalent second tissue gap above protrusions PB2) when said anvil and said staple cartridge jaw are in said closed configuration (corresponding to Figs. 2 or 49A), wherein a second tissue gap is defined between said second tissue-supporting surface and said anvil when said anvil and said staple cartridge jaw are in said closed configuration (note flat underside of anvil 20 in Fig. 2, or in Fig. 49A , hence a second tissue gap is necessarily created between the underside flat surface of the anvil 20 and the second tissue-supporting surface, said second tissue gap being longer – thus different – than  an equivalent first tissue gap above protrusions PB1 – see annotated Fig. 10 above, which illustrates the alternative interpretation “B”). 

Regarding Claim 9, Huitema further teaches that said the first tissue gap is smaller than the second tissue gap (see details in the rejection of parent claim 8 above, with reference to the first annotated Fig. 10 above, which illustrates the alternative interpretation “B”). 


Regarding Claim 11, Huitema further teaches that the staple cavities comprise: 
a first staple cavity (any of vertically oriented openings in the deck, housing staples, belonging to rows R*1 in annotated Figs. above) defined within said cartridge 
a second staple cavity (any of vertically oriented openings in the deck, housing staples, belonging to rows R*2 in annotated Figs. above) defined within said cartridge body a second lateral distance from said elongate slot (second distance measured transversally to the slot direction and to the row R*2), wherein said second staple cavity comprises a second perimeter (closed curvilinear outer line defined at the intersection of said cavities with the cartridge deck, see Figs.), 
wherein said first perimeter and said second perimeter are the same, and wherein said first lateral distance is different than said second lateral distance (in all alternative interpretations A and C-F annotated above, all perimeters are equal as staple openings are identical, however the first and second distances are different as measured laterally, see above).

Regarding Claim 12, Huitema further teaches that the projections comprise 
a first projection (e.g. any of the projections P*1 in annotated Figs. above) extending around a first portion of said first perimeter (perimetral extension approximately equal to D*1, as annotated above) of said first staple cavity; 
a second projection (any of the projections P*2 in annotated Figs. above) extending around a second portion of said second perimeter (perimetral extension approximately equal to D*2, as annotated above) of said second staple cavity, 
wherein a length of said second portion is different than a length of said first portion (D*2<>D*1 in all alternative interpretations A and C-F annotated above).

Regarding Claim 13, Huitema further teaches that the length of the second portion is smaller than the length of the first portion (D*2<D*1 in all alternative interpretations A and C-F annotated above).

Regarding Claim 14, Huitema teaches all limitations of the parent Claims 10-12 (see additional alternative interpretation “F’ ” derived from interpretation “F” above, and demonstrated pictorially in annotated Fig. 13 for convenience below). 
Huitema further teaches that staple cavities further comprise a third staple cavity (any of the two cavities CF’3 below) defined within said cartridge body a third lateral distance (distance measured transversally from the slot line S, and equal to the respective distance for the first cavity CF’1 annotated below) from said elongate slot, 
wherein said third perimeter (closed curvilinear outer line defined at the intersection of said cavity CF’3 with the cartridge deck, see Fig. 13 below) is the same as said first perimeter (closed curvilinear outer line defined at the intersection of cavity CF’1 with the cartridge deck, see Fig. 13 below; as all staple cavities are identical, their respective perimeters are also identical/ the same), wherein said third staple cavity is distal to said first staple cavity (CF’3 is distal to CF’1, as identified below), 
wherein said third lateral distance is the same as said first lateral distance (in either identification of CF’3 below, the distance from CF’3 to the slot is the same as the distance from CF’1 to the slot), and wherein said third staple cavity comprises a third perimeter (as discussed above, where the two perimeters are equal / the same).


    PNG
    media_image9.png
    609
    770
    media_image9.png
    Greyscale

Examiner-Annotated Fig. 13 of Huitema (interpretation F’)

Regarding Claim 15, Huitema further teaches that the projections include a third projection (any of the two instances of PF’3 identified above) extending around a third portion of said third perimeter of said third staple cavity, wherein a length of said third portion (approximately equal to distance marked as DF’3 in the annotated Fig. 13 above) is different than said length of said first portion (approximately equal to distance marked as DF’1 in the annotated Fig. 13 above).

Regarding Claim 20, Huitema further teaches that the first perimeter section (i.e. of length D*1, per annotations above) is larger than the second perimeter section (i.e. of length D*2, per annotations above – see figures demonstrating D*1>D*2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 16 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Huitema.
Regarding Claim 5, Huitema teaches a wide range of configurations in which projections surrounding perimeters of staple cavities accomplish the function by either surrounding the cavity perimeter entirely (e.g. see all cavity perimeters entirely surrounded by projections in the embodiment of Fig. 16A, or see select cavity perimeters surrounded entirely, while other cavities do not have their perimeters surrounded by projections in the embodiment  of Fig. 16, or see partial surrounding of staple cavities in the embodiments of Figs. 11-13, including some cavities surrounded to a larger extent than others, e.g. in Fig. 13).
Huitema further teaches advantages of accomplishing a non-uniform gap between tissue-contacting surfaces of the cartridge and of the anvil (Para 0331: “staple cartridge can include a uniform array of projections extending therefrom. In other instances, the array may not be uniform”), in effect creating an in-plane variable/non-uniform distribution of compressive forces onto the clamped and stapled tissue which results in better grasping of the tissue during clamping with further positive effects after stapling of the tissue. 
It would have been obvious to a person of ordinary skill in the art having the teachings of Huitema before them at the time the application was filed, to mix and match, out of the multitude of projection configurations disclosed by Huitema, and arrived at the claimed invention, for the purpose of accomplishing a varying/non-uniform texturing effect of the cartridge deck, in order to ensure better clamping and stapling of the tissue gripped therebetween.

Regarding Claim 16, Huitema teaches that the length of the third portion is different than said length of the first portion (see annotated Fig. 13 above, illustrating alternative interpretation F’  above), however Huitema does not expressly disclose that the third portion is specifically longer than the first portion.
However, it would have been obvious to a person of ordinary skill in the art having the teachings of Huitema before them at the time the application was filed, to try and experiment out of the finite (specifically, only two) number of options available (specifically, only a first configuration in which the third portion is longer than the first portion, and a second configuration in which the third portion is shorter than the first portion), in order to determine the optimum configuration ensuring optimum tissue capture before stapling during a surgical operation. 
Additionally and in the alternative, it would have been obvious to a person of ordinary skill in the art having the teachings of Huitema before them at the time the application was filed, In re Japikse, 86 USPQ 70.  
Additionally and in the alternative, it would have been obvious to a person of ordinary skill in the art having the teachings of Huitema before them at the time the application was filed, to reverse the spatial/geometrical relationship between the first and second projections on Huitema’s cartridge, since it has been held that mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.  
Please note that in the instant application, the Applicant has not disclosed any criticality for the claimed limitation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALENTIN NEACSU, Ph.D. whose telephone number is (571)272-6265.  The examiner can normally be reached on Monday-Friday 9am-4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/VALENTIN NEACSU/Primary Examiner, Art Unit 3731